DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,840,797. Although the claims at issue are not identical, they are not patentably distinct from each other because he subject matter claimed in the instant application is fully encompassed by the patented claims of US 9,840,797.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duval (US 6,959,657).
As shown as least in the embodiment of figure 9, Duval teaches the method of stitching as claimed including (a) sensing, by a first sensor (30), a movement of a work piece relative to a sewing head; (b) sensing, by a second sensor (30), a movement of the work piece relative to the sewing head; (c) determining, by a processor (40), a translational and rotational movement of the work piece relative to the sewing head based on the sensed movement of the first sensor and the second sensor; and (d) altering, by the processor (40), a speed of a reciprocating needle in response to the determined translational and rotational movement. Regarding claim 2, manipulating, by the processor, the sensed movement of the work piece relative to the sewing head by the first sensor and the second sensor to account for missensing by at least one of the first sensor and the second sensor. Regarding claim 3, the first sensor and the second sensor are optical sensors (Column 3, lines 46-56). Regarding claim 4, a sewing head (20) including a reciprocating needle (22); a first and a second sensor (30) for sensing a movement of a work piece relative to the sewing head; a memory (memory of control unit 40) including computer program instructions; and a processor, wherein the sewing head including the reciprocating needle, the first sensor, the second sensor, the memory and the processor are configured to cause the apparatus to at least: sense, by the first sensor (30), a movement of a work piece relative to the sewing head; sense, by the second sensor, a movement of the work piece relative to the sewing head; determine, by the processor, a translational and rotational movement of the work piece relative to the sewing head based on the sensed movement of the first sensor and the second sensor; and alter, by the processor, a speed of a reciprocating needle in response to the determined translational and rotational movement. Regarding claim 5, the apparatus further configured to manipulate the sensed movement of the work piece relative to the sewing head by the first sensor and the second sensor to account for missensing by at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2

-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw